Dissenting Opinion by
Mr. Chief Justice Brown:
In the judgment of the majority of this court the opinion of the Superior Court is “lucidly expressed.” I would add that it most clearly demonstrates the error committed by the common pleas. The judgment of the Superior Court is reversed, because the majority of this court are of opinion that it runs “counter to our decisions,” and three cases are cited and the opinions in them quoted at length as authorities calling for a reversal. Not one of them can be so regarded, and I say this with all due respect to those of my colleagues who think otherwise. In Coffman v. Hampton, all that was de*148cided, and properly so, was that the best evidence of what claim had been made by a plaintiff before a justice of the peace was the written entry of it made by the justice at the time, and, therefore, his parol testimony as to it was properly rejected. In Hazelett v. Ford, the second case relied upon, the action was trespass for the sale of plaintiff’s property on an execution issued against another person upon a judgment obtained against him before a justice of the peace, and it was of course held that in the action of trespass, which was a collateral proceeding, the validity of the judgment of the justice of the peace upon which the execution had issued could not be attacked. In other words, the case merely decided that the validity of a judgment of a justice of the peace cannot be controverted in a collateral proceeding by a stranger to the judgment. Here the appellee was a party, and not a stranger, to the judgment, which he attacked directly by certiorari in the court below, the only way in which he could attack it. How then can this second case be regarded as an authority for reversing the Superior Court, which passed upon an entirely different question? In the third case, Clark v. McComman, the action was upon a recognizance which had been taken by a justice of the peace for a stay of execution, and it was attempted to show, by way of defense, that it had not been properly taken. What the case decided was that, with the record of a justice of the peace undisturbed, parol evidence is not admissible in an action upon it, or in a collateral proceeding, to show fraud or mistake by the justice. In the case under consideration the appellee, as already stated, made a direct attack upon the judgment entered against him, on the ground that the justice was .without jurisdiction to enter it, the process not having been served upon him. His right to show this by parol testimony has been distinctly recognized by this court up to the present time. ■“ Judgment may be given against a party without service of a summons, and without notice of any kind until the time of appeal is *149past. Certainly this is a great injury, and if there be no remedy but to open the judgment it would be hard to deny that. There is a remedy, however. Such a judgment would be reversed on certiorari. The twenty days’ limitation does not apply to cases in which the justice has no jurisdiction either of the parties or the subject-matter, and he has no jurisdiction of the former when they are not legally summoned. The fact that notice was not given may be proved by parol” : Black, C. J., in Lacock v. White, 19 Pa. 495. Parol evidence is admissible “to establish want of jurisdiction in the justice, his corruption, or refusal to hear testimony”: Road Commissioners v. Fickinger, 51 Pa. 48. The same view is expressed in Wistar v. Ollis et al., 77 Pa. 291. Clearly the appellee should have been allowed to offer testimony in support of his exceptions to' the proceedings before the justice brought up to the court below on certiorari.
If there had been service by the constable within Lackawanna County it would have had the same effect as service of process by a sheriff. But there was no service, and it seems to me that the concurring opinion begs the question in speaking of the effect of a service of a writ by a constable. The Act of 1901 says nothing of the effect of a return. The effect of a sheriff’s return is not statutory. It is conclusive because it becomes part of the records of a court of record, which “are of such high and super-eminent authority that their truth is not to be called in question. For it is a settled rule and maxim that nothing shall be averred against a record, nor shall any plea, or even proof, be admitted to the contrary”: 3 Blackstone 24. By the judgment entered by the majority of my brethren, a magistrate’s court is now given the dignity of a court of record, though it never before has had such distinction. It is classed in the courts not of record by section 10 of the judiciary article of our Constitution.
For the reasons stated I would affirm the judgment of the Superior Court.
*150Mr. Justice Moschzisker and Mr. Justice Frazer concur in this dissent.